Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-2, 6-12, 17 and 59 are rejected under 35 U.S.C. 103(a) as being anticipated by Panagiotou et al. (US6143370) in view of Fredrickson et al. (USPGPub 2007/0254091).
Regarding claim 1, 6, 8-12, 17 and 59, Panagiotou teaches a coating device for coating medical devices with a polymeric solution (abstract) comprising a coating chamber (Fig.3). The coating chamber can be maintained under a vacuum during coating (col. 4, lines 22-36).  Although it is not stated it is inherent that the sealed chamber must in some way be “openable” in order to provide a device to be coated and to remove said device after coating and it must be “sealable” in order to provide vacuum conditions during coating. Further a therapeutic agent is provided through a supply line (22) in communication with the chamber and with an atomizer (24) for atomizing the therapeutic agent.  Further it is not directly stated but the only mention of a vacuum in the prior art is in the cited portion above wherein in the same sentence it is stated that the reactor or chamber may be exhausted though a connection (34).  Therefore it is based on this phrasing and the logic that a vacuum requires a suction mechanism that the source of the vacuum is the line (34) that is also used for exhaust. The teachings of Panagiotou are as shown above.  Panagiotou fails to teach wherein the atomizer is a nebulizer. The teachings of Panagiotou are as shown above. Panagiotou fails to teach wherein the nebulizer used is an ultrasonic nebulizer.  However, Fredrickson teaches that a known method of operating atomizers in the medical device coating field is to use one that vibrates at ultrasonic frequencies [0039]. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a specifically ultrasonic vibrating type atomizer as guided by Fredrickson as the type of nebulizing atomizer Panagiotou because Fredrickson shows that ultrasonic vibrating atomizers are suitable for use in the medical device coating field.

Regarding claim 7, the tube carrying the therapeutic agent is necessarily in contact with a reservoir and can also be considered a reservoir itself, wherein it would reasonably be capable of being filled by at least some non-specific “dispensing device”.
Regarding claims 12 and 17, the teachings of Panagiotou in view of Fredrickson are as shown above. Panagiotou fails to teach the material flexibility of the chamber employed. However, generally speaking, there would be two common descriptions of materials that could be used, those being rigid materials and flexible ones.  Given a limited number of possibilities (rigid or flexible), with materials providing predictable solutions expected to succeed for the purpose of constructing a chamber wall, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to choose either rigid or flexible materials for the chamber wall as a mere engineering 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 3-5, 13-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Panagiotou et al. (US6143370) in view of Fredrickson et al. (USPGPub 2007/0254091) as applied to claims 1-2, 6-12, 17 and 59 above and further in view of Kurono et al. (USPGPub 2007/0218197).
Regarding claims 3 and 18, the teachings of Panagiotou in view of Fredrickson are as shown above. Panagiotou in view of Fredrickson fails to teach wherein the container is “openable and sealable with a vacuum lid”.  However, Kurono teaches that that re-sealable vacuum lids are a known mechanism provided to vacuum condition, coating deposition devices (abstract and Figs. 2-3) for the purpose of replacing and removing articles to be coated. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the opening and closing vacuum lid of Kurono in the invention of Panagiotou in view of Fredrickson as a use of a known internal access technique on a similar vacuum deposition type container.
Regarding claim 4, the heating panels in the invention of Panagiotou can reasonably be considered to be part of the drier, especially given the statement of the prior art that evaporation (and therefore drying) is directly affected “if the temperature of the surrounding is sufficiently high” (abstract).
Regarding claim 5, the drier of the prior art is able to communicate heat from chemical reactions in the chamber through the exhaust port as described above.
Regarding claim 13, the vacuum lid of Kurono further has a receiving edge as shown in the figures which may further comprise a sealing means such as an O-ring [0041-0044], wherein the base of Panagiotou provides support for all of the items listed including the object to be coated (30).
Regarding claim 14, although it is not stated, it would be reasonably envisaged by one of ordinary skill in the art that some means of electricity is provided to operate the atomizer of Panagiotou it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to choose either with a reasonable expectation of success.  See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.  Given that under either condition the atomizer must function, it can be said that the connection of power to the device compartment is “operable to communicate a source of electrical power to the device compartment for operating the atomizer.” Further the atomizer of Panagiotou is partially inside the coating chamber and partially outside.  It is the position of the examiner that it would be a mere matter of design choice as to whether to provide the source of electricity to the atomizer inside the chamber or outside.  However, it would require that any wiring entering the chamber would maintain a vacuum seal, although the ability to do this would be within the skill of one of ordinary skill in the art.
Regarding claims 19 and 20, if the vacuum lid were the top portion of Panagiotou, then the vacuum source line would be both adjacent to the top portion given that it stem from a sidewall and also spaced apart from the top portion.
Response to Arguments
The applicant argues that the reactor of the prior art could not be “openable” and argues the possibility of slots being present in the prior art.  However, firstly there is no mention of slots in the prior art.  The possibility that slots could be added to the prior art invention is real but it is not disclosed in the prior art and cannot reasonably be assumed to be taught by the prior art.  Secondly, the applicant generally refers to the prior art object as if it is not clearly shown in drawings.  The examiner clearly cited Fig. 3 as showing the device of the prior art.  Slots are not shown in the figures or mentioned and therefore cannot reasonably be assumed to be part of the prior art.
The applicant further argues that the prior art device is not taught as sealable and supports this with the concept that because “a vacuum may exist in a volume that is not perfectly sealed”.  However the applicant does not claim that the coating applicator is “perfectly sealed”.  Further the applicant is not 
Further the applicant argues that the prior art device is “configured to partially dry the droplets during the coating process, not after deposition, as recited in amended claim 2.  However, amended claim 2 does not use the language “configured to” as argued.  Claim 2 instead uses the phrase “to” operate, not “configured to” operate. It is the position of the Office based on the MPEP that there is a great distinction between the two phrasings legally that must be acknowledged.  The phrase “configured to” in considered to be functional language that describes device by “what it does rather than what it is”.  See MPEP 2173.05(g) and MPEP 2181(I).  The phrase “to operate” is considered a recitation of intended use that defines what an apparatus is intended to be used for but it does not define a required function of the device.  The interpretation of device and apparatus claims outside of the presence of functional language is well documented.  "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Allowable Subject Matter
Claims 15-16 and 21-29 were objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  it is not known in the prior art 1) to provide a coating applicator operable to apply a therapeutic agent on an object wherein the applicator comprises and openable and sealable compartment, a therapeutic agent provided and in communication with the compartment, an atomizer reading on those of claim 1 and a source of vacuum in communication with the compartment, further comprising a drier comprising an arrangement to operate to source of vacuum for a time sufficient to promote drying of the therapeutic agent, wherein the compartment comprises a rigid wall, and wherein the applicator further comprises a base comprising a first connection to communicate the source of vacuum with the compartment and a second connection operable to communicate a source of electrical power to the device for operating the atomizer further comprising a vacuum lid removably and sealably connectable to the base so as to define a sealed space about the device compartment, wherein the compartment further comprises an openable box configured for placement within the sealed space wherein he openable box comprises a coating object support, a first receiver for receiving connection to the base and a second receiver for receiving a second connection to the base as in claim 15 or 2) to provide a coating applicator operable to apply a therapeutic agent on an object wherein the applicator comprises and openable and sealable compartment, a therapeutic agent provided and in communication with the compartment, an atomizer reading on those of claim 1 and a source of vacuum in communication with the compartment, wherein the compartment comprises a flexible wall and wherein the compartment is openable and sealable along a first end portion, the applicator further comprising an accessory unit to communicate the source of vacuum with the compartment, the accessory unit further being operable to connect a source of electrical power with the atomizer as in claim 21 or 3) to provide a coating applicator operable to apply a therapeutic agent on an object wherein the applicator comprises and openable and sealable compartment, a therapeutic agent provided and in communication with the compartment, an atomizer reading on those of claim 1 and a source of vacuum in communication with the compartment, wherein the device compartment comprises a flexible wall, the flexible wall comprising a flexible outer wall, a planar heating element, a planar spacer disposed between the outer wall and the heater and another spacer disposed between the planar heater and the interior of the compartment as in claim 27.
The most pertinent prior art, Panagiotou et al. (US6143370), teaches that it is known to provide a generally sealable deposition chamber with an atomization device disposed therein for the purposes of providing a therapeutic agent to an object wherein the chamber may further comprise a vacuum source access. However the prior art fails to teach the majority of the other details specifically claimed as relates to the structure of the atomizer of the current claims or solve the majority of the problems solved thereby.
Another prior art, Burghard et al. (US8551555), teaches that nebulizers are a common form of atomizer employed in the medical coating field but is otherwise largely unrelated to the problems solve by the current application.
Another prior art, Fredrickson et al. (USPGPub 2007/0254091), teaches that ultrasonic nebulizers are a common form of atomizer employed in the medical coating field but is otherwise largely unrelated to the problems solve by the current application.
Another prior art, Kurono et al. (USPGPub 2007/0218197), teaches that vacuum lids are well known to be used to open and close coating devices but is otherwise largely unrelated to the problems solve by the current application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J BOWMAN/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717